NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1, limitation “to execute at least one of to at least a” should be changed to --to execute at least one of a--.
Claim 1, limitation “the smart locker platform a module” should be changed to --the smart locker platform module--.
Claim 2, limitation “the partner application module” should be --a partner application module--. 
Claim 7, limitation “the a target smart locker” should be --a target smart locker--. 
Appropriate correction is required.
Dependent claims are objected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NITU et al. (US 20190035186 A1).
Re claim 1. NITU discloses (abstract – FIG.1-2) a system comprising: 
one or more processors (FIG.4 – claims not limited to specific device rather claim the system as a whole); and 
one or more storage devices (FIG.4) comprising processor executable instructions that, responsive to execution by the one or more processors (as in functions in FIG.6-7), cause the system to perform operations comprising: 
receiving (FIG.6), by a smart locker platform module (i.e. 302-308 or step 705 – receive site ID or location), a request to execute at least one of to at least a client services operation (i.e. user request to use locker 706-708), a client partner operation (i.e. payment 716), a client integrations operation (i.e. communication connection 722), or a client analytics operation (i.e. selection of lock and term 714); and 
initiating, by the smart locker platform a module, fulfilment of the request (i.e. unlocking locker for using locker) based on execution of at least one of an application services module (i.e. mobile kiosk app module [0047-0049]), a framework module (any modules in FIG.4), or a persistence module (any modules in FIG.4).
Re claim 2. NITU discloses (FIG.1-7) the system of claim 1, wherein the request is a package deposit request within a target smart locker compartment or a package retrieval request from the target smart locker compartment (FIG.6-7), wherein the operations further comprise: 
receiving, by the application services module, a smart locker identifier and a package identifier (step 706); 
sending, by a smart locker module (i.e. FIG.3) employed by the application services module, an unlock request to a smart locker device comprising the target smart locker compartment (step 724 [0057]); 
receiving, by the smart locker module, a notification of an occurrence of an unlocking event of the target smart locker compartment, a door closing event of the target smart locker compartment, and a locking event of the target smart locker compartment (step 726); and 
sending, by the smart locker module, an update to the partner application module of the occurrence of the unlocking event, the door closing event, and the locking event (step 726-728).
Re claim 6. NITU discloses the system of claim 1, wherein the request is a consumer authentication request from a smart locker console (FIG.6-7), wherein the operations further comprise: 
authenticating, by a role-based security module of the framework module, a consumer identity based on the consumer authentication request; [0052]
receiving, by the application services module of the smart locker platform module, updated smart locker events comprising at least one of a smart locker unlock operation, a smart locker door opening event, or a smart locker lock operation [0044, 0053-0054, 0057-0059, 0064]; and 
storing, by a database of the smart locker platform module, transactions corresponding to the updated smart locker events. [0050-0052]
Re claim 7. NITU discloses the system of claim 1, wherein the request is a smart locker unlock request from a smart locker application executing on a user device (FIG.4), wherein the operations further comprise: 
notifying, by the application services module of the smart locker platform module, the a target smart locker to unlock a target smart locker compartment. (FIG.6-7)


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 8. As closest reference NITU discloses (as for claim 1) a system comprising: 
one or more processors; and 
one or more storage devices comprising processor executable instructions that, responsive to execution by the one or more processors, cause the system to perform operations comprising:
a smart locker delivery operating system configured to communicatively couple with a first smart locker device and a second smart locker device.
NITU fails to properly show:
wherein the first smart locker device, and the second smart locker device are different types of smart locker devices; and a first set of diverse connector ports coupled to a first motherboard of the first smart locker device and a second set of diverse connector ports coupled to a second motherboard of the second smart locker device, wherein the smart locker delivery operating system is communicatively coupled to the first smart locker device and the second smart locker device via the first set of diverse connector ports and the second set of diverse connector ports respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/27/2022